Elliott, J.
Drischel was indicted for retailing intoxicacating' liquors by a less quantity than a quart at a time, on the 23d day of October, 1864, the same being Sunday; he “not being licensed according to law, to sell or barter spirit-*155nous liquors.” On the trial it was admitted thatDriseM, at the time of the sale, was licensed, under the act of 1859, to vend spirituous and intoxicating liquors by retail. Upon this admission, the defendant was acquitted. The State appeals. The acquittal was correct. The case is precisely similar to, and comes within the ruling in, the case of Hingle v. The State, 24 Ind. 35.
J. W. Tempter, for the State.
G. A. Johnson, for appellee.
The judgment is affirmed.